      Case 1:19-cv-11245-LGS-SLC Document 210 Filed 09/07/21 Page 1 of 2
                         Defendant Catania's letter-motion requesting to adjourn the September 14
                         conferenceLaw(ECFOffice
                                           No. 209)Of is GRANTED, and the conference is ADJOURNED to
                         Wednesday,     September
                             ANTHONY V. GENTILE      29, 2021 at 3:00 pm on the Court's conference line.
                         The terms
                               6648ofRidge
                                        the Court's  September 1, 2021 Scheduling Order (ECF No. 208)
                                              Boulevard
                         remainBrooklyn,
                                 in effect, i.e., Defendant
                                             NY 11220       Catania shall personally participate and be
                         prepared to   answer questions under oath, and the parties shall promptly
                                    718-492-1444
                         order the transcript of the conference.
                          anthonyvgentile_esq@yahoo.com
                         The parties — and Defendant Catania — are directed to call: (866)
______________________________________________________________________________
                         390-1828; access code: 380-9799, at the scheduled time.

September 3, 2021               The Clerk of Court is respectfully directed to close ECF No. 209.
Via ECF Filing                  SO ORDERED 9/7/2021
Hon. Sarah L. Cave
Magistrate Judge
United States Federal District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Liriano v. NYC Dept. of Education, etc. Civil Case No.: 1:19-cv-11245 (LGS) (SLC).
       Letter Motion Requesting Adjournment of September 14, 2021 Conference.

Hon. Magistrate Judge Cave:

Your undersigned represents Defendant, Patricia Catania (“Catania”), in the above-referenced
matter. We write to seek an adjournment of the Court-scheduled telephonic conference on
September 14, 2021 at 5:00 p.m. to one (1) of the dates set forth below, preferably at the same
time.

The reason we need the adjournment is multi-fold. As an initial matter, the Court scheduled the
conference on a day when I have a long-standing, previously scheduled, court-conference in a
different case at 11:00 a.m., as well the circumstance that I had already previously committed to
that same date for depositions in yet a third case. Assuming they go forward, as planned, they
will likely proceed well past 5:00 p.m. considering the late start due to the aforesaid 11:00 a.m.
conference. I use the word “assuming” because, in state practice, the standard protocol is to
confirm the deposition the day before, and they almost always go forward, but sometimes they
do not.

In addition, Catania (who is a public-school assistant principal, as you know) advises me that this
is the beginning of the school year and that, as a result, matters often invariably arise in the first
few weeks of school which require her personal attention, and may cause her to stay as late as
6:00 p.m. Her normal work day starts at around 7:00 a.m. and ends at around 3:30 to 4:00 p.m.,
and involves a daily commute between Manhattan and the Bronx. Catania also advises me that,

                                             Page 1 of 2
      Case 1:19-cv-11245-LGS-SLC Document 210 Filed 09/07/21 Page 2 of 2


after September 17th, Wednesdays and Thursdays are days where she can perhaps leave early, or
even take a half day off, if need be.

I met and conferred with all other counsel today via email regarding this adjournment. Plaintiffs’
counsel takes no position on the application, and wrote me advising me to go ahead and make the
motion. The DOE’s counsel consents to the adjournment.

We attempted to match Wednesdays or Thursdays that are definitely available for all counsel,
but we were unsuccessful in this endeavor. We resolved as follows: The days of September 22,
23, 29, and 30 are dates definitely available for DOE.

These same dates are generally available for Catania - - except not between 10:00 a.m. and 1:00
p.m. on Sept. 22nd in the event the Court considers an earlier time for the conference. On that
date, at around that time, your undersigned has a long-standing, oral argument conference
scheduled regarding a dispositive motion in a serious medical malpractice case he has been
litigating for quite some time and, of course, that earlier in the day time window would also
conflict with Catania’s work schedule.

In any event, in response to the above dates, Plaintiffs’ counsel did not specifically commit to
same, but they did write, in part:

               “. . . when you make your motion, if [Judge Cave] grants it we will
               work with the dates she sets. If you let [Judge Cave] know the
               dates Ms. Marcus has given as available, we will work with them.”

Moreover, as said counsel themselves noted in a different email sent to your undersigned today,
there are two (2) of them. Upon information and belief, no other dates should require adjusting
in light of this request. This is Catania’s first request for an extension of time regarding this
conference. Accordingly, Catania respectfully prays that the requested relief be granted. Thank
you.

Respectfully and sincerely submitted,

/s/Anthony V. Gentile
Anthony V. Gentile (AG6065)

Attorney for Defendant, Patricia Catania

cc: all ECF registrants in this case (via ECF filing).




                                             Page 2 of 2
